


Exhibit 10.4




No. W-      Restricted Shares


2016 NONEMPLOYEE DIRECTOR
RESTRICTED STOCK AGREEMENT
This 2016 Nonemployee Director Restricted Stock Agreement (this “Agreement”) is
between OCEANEERING INTERNATIONAL, INC. (the “Company”) and          (the
“Participant”), a nonemployee Director, regarding an award (“Award”) of
             shares of Common Stock (as defined in the AMENDED AND RESTATED 2010
INCENTIVE PLAN OF OCEANEERING INTERNATIONAL, INC. (the “Plan”), such Common
Stock comprising this Award referred to herein as “Restricted Stock”) awarded to
the Participant effective February 18, 2016 (the “Award Date”), such number of
shares subject to adjustment as provided in Section 15 of the Plan, and further
subject to the following terms and conditions:
1.Relationship to Plan. This Award is subject to all of the terms, conditions
and provisions of the Plan and administrative interpretations thereunder, if
any, which have been adopted by the Board thereunder and are in effect on the
date hereof. Except as defined or otherwise specifically provided herein,
capitalized terms shall have the same meanings ascribed to them under the Plan.
2.    Vesting and Lapse of Restrictions.
(a)    All shares of Restricted Stock subject to this Award shall vest in full
(and all restrictions thereon shall lapse) on the first anniversary of the Award
Date, provided the Participant is a Director on such anniversary.
(b)    All shares of Restricted Stock (and any substitute security and cash
component distributed in connection with a Change of Control) subject to this
Award shall vest in full (and all restrictions thereon shall lapse),
irrespective of the provision set forth in subparagraph (a) above, provided that
the Participant has been in continuous service as a Director since the Award
Date, upon the earlier to occur of:
(i)    the Participant’s death; or
(ii)    a Change of Control.
(c)    For purposes of this Agreement:
(i)    “Change of Control” means:
(A)    any Person is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act and the rules and regulations promulgated thereunder),
directly or indirectly, of securities of the Company

2016 Nonemployee Director RS Agreement    Page 1 of 1



--------------------------------------------------------------------------------



representing 20% or more of the combined voting power of the Company’s
outstanding Voting Securities, other than through the purchase of Voting
Securities directly from the Company through a private placement; or
(B)    individuals who constitute the Board on the date hereof (the “Incumbent
Board”) cease for any reason to constitute at least a majority thereof, provided
that any person becoming a Director subsequent to the date hereof whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least two-thirds of the Directors comprising the Incumbent Board
shall from and after such election be deemed to be a member of the Incumbent
Board; or
(C)    the Company is merged or consolidated with another corporation or entity,
and as a result of such merger or consolidation less than 60% of the outstanding
Voting Securities of the surviving or resulting corporation or entity shall then
be owned by the former shareholders of the Company; or
(D)    the consummation of a (i) tender offer or (ii) exchange offer by a Person
other than the Company for the ownership of 20% or more of the Voting Securities
of the Company then outstanding; or
(E)    all or substantially all of the assets of the Company are sold or
transferred to a Person as to which:
(1)    the Incumbent Board does not have authority (whether by law or contract)
to directly control the use or further disposition of such assets; and
(2)    the financial results of the Company and such Person are not consolidated
for financial reporting purposes.
(F)    Anything else in this definition to the contrary notwithstanding:
(1)    no Change of Control shall be deemed to have occurred by virtue of any
transaction which results in the Participant, or a group of Persons which
includes the Participant, acquiring more than 20% of either the combined voting
power of the Company’s outstanding Voting Securities or the Voting Securities of
any other corporation or entity which acquires all or substantially all of the
assets of the Company, whether by way of merger, consolidation, sale of such
assets or otherwise; and
(2)     no Change of Control shall be deemed to have occurred unless such event
constitutes an event specified in Code

2016 Nonemployee Director RS Agreement    Page 2 of 2

--------------------------------------------------------------------------------



Section 409A(a)(2)(A)(v) and the Treasury regulations promulgated thereunder.
(ii)    “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.
(iii)    “Person” means, any individual, corporation, partnership, “group” (as
such term is used in Rule 13d-5 under the Exchange Act), association or other
“person,” as such term is used in Sections 13(d) and 14(d) of the Exchange Act,
and the related rules and regulations promulgated thereunder.
(iv)    “Voting Securities” means, with respect to any corporation or other
business enterprise, those securities, which under ordinary circumstances are
entitled to vote for the election of directors or others charged with comparable
duties under applicable law.
3.    Forfeiture of Award. If the Participant’s service as a Director terminates
under any circumstances (except those provided in Section 2 of this Agreement or
in any other written agreement between the Participant and the Company which
provides for vesting of the Restricted Stock granted hereby), all unvested
Restricted Stock as of the termination date shall be forfeited.
4.    Registration of Shares. The Participant’s right to receive the Restricted
Stock shall be evidenced by book entry registration (or by such other manner as
the Committee may determine) at the beginning of the Restriction Period. Upon
termination of the Restriction Period, a certificate representing such shares
shall be delivered upon written request to the Participant as promptly as is
reasonably practicable following such termination.
5.    Code Section 83(b) Election. The Participant shall be permitted to make an
election under Code Section 83(b), to include an amount in income in respect of
the Award of Restricted Stock in accordance with the requirements of Code
Section 83(b).
6.    Dividends and Voting Rights. The Participant is entitled to receive all
dividends and other distributions made with respect to Restricted Stock
registered in his name and is entitled to vote or execute proxies with respect
to such registered Restricted Stock, unless and until the Restricted Stock is
forfeited.
7.    Delivery of Shares. The Company shall not be obligated to deliver any
shares of Common Stock if counsel to the Company determines that such sale or
delivery would violate any applicable law or any rule or regulation of any
governmental authority or any rule or regulation of, or agreement of the Company
with, any securities exchange or association upon which the Common Stock is
listed or quoted. The Company shall in no event be obligated to take any
affirmative action in order to cause the delivery of shares of Common Stock to
comply with any such law, rule, regulation or agreement.
8.    Notices. Unless the Company notifies the Participant in writing of a
different procedure, any notice or other communication to the Company with
respect to this Agreement or

2016 Nonemployee Director RS Agreement    Page 3 of 3

--------------------------------------------------------------------------------



the Plan shall be in writing addressed to the Corporate Secretary of the Company
and shall be: (a) by registered or certified United States mail, postage
prepaid, to 11911 FM 529, Houston, Texas 77041-3011; or (b) by hand delivery or
otherwise to 11911 FM 529, Houston, Texas 77041-3011. Any such notice shall be
deemed effectively delivered or given upon receipt.
Notwithstanding the foregoing, in the event that the address of the Company’s
principal executive offices is changed prior to the date of any settlement of
this Award, notices shall instead be made pursuant to the foregoing provisions
at the then current address of the Company’s principal executive offices.
Any notice or other communication to the Participant with respect to this
Agreement or the Plan shall be given in writing and shall be deemed effectively
delivered or given upon receipt or, in the case of notices mailed by the Company
to the Participant, five days after deposit in the United States mail, postage
prepaid, addressed to the Participant at the address specified at the end of
this Agreement or at such other address as the Participant hereafter designates
by written notice to the Company.
9.    Assignment of Award. Except as otherwise permitted by the Committee and as
provided in the immediately following paragraph, the Participant’s rights under
the Plan and this Agreement are personal, and no assignment or transfer of the
Participant’s rights under and interest in this Award may be made by the
Participant other than by a domestic relations order. This Award is payable
during his lifetime only to the Participant, or in the case of the Participant
being mentally incapacitated, this Award shall be payable to his guardian or
legal representative.
The Participant may designate a beneficiary or beneficiaries (the “Beneficiary”)
to whom the Award under this Agreement, if any, will pass upon the Participant’s
death and may change such designation from time to time by filing with the
Company a written designation of Beneficiary on the form attached hereto as
Exhibit A, or such other form as may be prescribed by the Committee; provided
that no such designation shall be effective unless so filed prior to the death
of the Participant and no such designation shall be effective as of a date prior
to receipt by the Company. The Participant may change his Beneficiary without
the consent of any prior Beneficiary by filing a new designation with the
Company. The last such designation that the Company receives in accordance with
the foregoing provisions will be controlling. Following the Participant’s death,
the Award, if any, will pass to the designated Beneficiary and such person will
be deemed the Participant for purposes of any applicable provisions of this
Agreement. If no such designation is made or if the designated Beneficiary does
not survive the Participant’s death, the Award shall pass by will or, if none,
then by the laws of descent and distribution.
10.    Stock Certificates
Any certificate representing the Common Stock issued pursuant to the Award will
bear all legends required by law and necessary or advisable to effectuate the
provisions of the Plan and this Award. The Company may place a “stop transfer”
order against shares of the Common Stock issued pursuant to this Award until all
restrictions and conditions set forth in the Plan or this Agreement and in the
legends referred to in this Section 10 have been complied with.

2016 Nonemployee Director RS Agreement    Page 4 of 4

--------------------------------------------------------------------------------



11.    Successors and Assigns. This Agreement shall bind and inure to the
benefit of and be enforceable by the Participant, the Company and their
respective permitted successors and assigns (including personal representatives,
heirs and legatees), except that the Participant may not assign any rights or
obligations under this Agreement except to the extent and in the manner
expressly permitted in Section 9 of this Agreement.
12.    No Service as Director Guaranteed. No provision of this Agreement shall
confer any right upon the Participant to continued service with the Company as a
Director.
13.    Code Section 409A. This Award is intended to be exempt from Section 409A
of the Code and related regulations and Treasury pronouncements, and ambiguous
provisions hereof, if any, shall be construed and interpreted consistent with
such intent.
14.    Governing Law. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Texas, excluding any choice
of law provision thereof that would result in the application of the laws of any
other jurisdiction.
15.    Amendment. Except as set forth herein, this Agreement cannot be modified,
altered or amended except by an agreement, in writing, signed by both the
Company and the Participant.
16.    Entire Agreement. This Agreement, together with the applicable provisions
of the Plan, constitute the entire agreement of the Company and the Participant
with respect to the subject matter hereof and supersede all prior agreements and
understandings, both written and oral, regarding the subject matter hereof.
 
OCEANEERING INTERNATIONAL, INC.
 
 
 
Award Date:
February 18, 2016
 
By:
 
 
 
David K. Lawrence
 
 
Senior Vice President, General Counsel
 
 
and Secretary







The Participant hereby accepts the foregoing 2016 Nonemployee Director
Restricted Stock Agreement, subject to the terms and provisions of the Plan and
administrative interpretations thereof referred to above.
 
 
 
 
 
 
PARTICIPANT:
 
 
 
Date:
 
 
 
 
 
Participant’s Address:
 
 
 
 
 
 


2016 Nonemployee Director RS Agreement    Page 5 of 5

--------------------------------------------------------------------------------



Exhibit A to 2016 Nonemployee Director Restricted Stock Agreement




Designation of Beneficiary
I, ____________________________________ (“Participant”), hereby declare that
upon my death, _________________________________________ (the “Beneficiary”) of
_________________________________________________________ (address), who is my
________________________ (relationship), will be entitled to the Award which may
become payable under the Plan and all other rights accorded the Participant
under the Participant’s 2016 Nonemployee Director Restricted Stock Agreement
(capitalized terms used but not defined herein have the respective meanings
assigned to them in such agreement).
It is understood that this designation of Beneficiary is made pursuant to the
Agreement and is subject to the conditions stated therein, including the
Beneficiary’s survival of Participant. If any such condition is not satisfied,
such rights shall devolve according to the Participant’s last will and
testament, or if none, then the laws of descent and distribution.
It is further understood that all prior designations of beneficiary under the
Agreement are hereby revoked upon the filing of this designation with the
Company. This designation of Beneficiary may only be revoked in writing, signed
by the Participant, and filed with the Corporate Secretary of the Company prior
to the Participant’s death.


    
Participant
    
Date



2016 Nonemployee Director RS Agreement    Page 6 of 6